DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 through 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a second device layer located between the second device layer and the second bonding layer” in lines 13 and 14.  The limitation is nonsensical and self referential, it will not be given patentable weight
 Claims 24 and 25 depend from and incorporate claim 23.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5, 6, 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thei (US 2019/0363079) in view of Pyeon (US 2013/0141858).
 Regarding claim 1.
  Thie teaches a semiconductor device, comprising: a first semiconductor structure (104a) comprising a device and first array of cells (302a), and a first bonding layer (132a) comprising a plurality of first bonding contacts (134); a second semiconductor structure (104b) comprising a second array of cells (302b), a pad-out interconnect layer (158) above the array of cells (134) (fig 3) and a second bonding layer (132b) comprising a plurality of second bonding contacts (134); and at least one interconnect contact (152) extending through the second semiconductor structure (104b), wherein the at least one interconnect contact (152) provides an electrical path between the pad-out interconnect layer (158) and the second bonding layer (132b)and a bonding interface between the first bonding layer (132a) and the second bonding layer (132b), wherein the first bonding contacts (134) are in contact with the second bonding contacts (134) at the bonding interface (fig 3) (paragraph 21-24), wherein the first array of cells (302a) are electrically connected to the second array of cells (302b) through the first and second bonding contacts (134) and the at least one interconnect contact (152).  
 Thei does not teach DRAM, SRAM, and logic devices.
Pyeon teaches a semiconductor device, comprising: a first semiconductor structure (122) (paragraph 40-42) comprising a programmable logic device (108), an array of static random-access memory (SRAM) cells (116) (paragraph 40-42) (fig 6); wherein the array of SRAM cells are located in peripheral region of the first semiconductor structure without the first bonding contacts,a second semiconductor structure comprising an array of dynamic random-access memory (DRAM) cells (118) over the first semiconductor structure.

    PNG
    media_image1.png
    586
    683
    media_image1.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art for the cells to comprise DRAM, SRAM and logic in order that the system is a package with rapid communication between components and efficient thermal design (Pyeon paragraph 6-8)
 Regarding claim 2.
Thein teaches the first semiconductor structure comprises:
a substrate (106a); 
the device (302a) and array of cells (302a) on the substrate  (!06a);
and the first bonding layer  (132a) above the device and cells.
 Pyeon teaches the first semiconductor structure comprises: a substrate (102); 
the programmable logic device (108) on the substrate; 
the array of SRAM cells (114) on the substrate and outside of the programmable logic device (108) (paragraph 40)
Regarding claim 3.
Thein teaches the second semiconductor structure comprises:
the second bonding layer (132b) above the first bonding layer (132a); 
the array of cells above (302b) the second bonding layer; and
a semiconductor layer (106b) above and in contact with the array of cells (fig 3).
Pyeon teaches an array of dram cells (118) in a DRAM semiconductor layer (fig 6) (paragraph 40).
Regarding claim 5.
Thein teaches the second semiconductor structure comprises: 
a substrate (106b); the array of cells (304b) on the substrate (106b); and 
the second bonding layer (132b) above the array of cells (fig 6) (paragraph 21).
 Pyeon teaches the array of dram cells on a DRAM substrate (118) (fig 6)  
  Regarding claim 6.
 Thei teaches the first semiconductor structure (104b) comprises:
the first bonding layer (132a);
the device (302a) above the first bonding layer (132a);
the array of cells (302a) above the first bonding layer (132a); and
a semiconductor layer (106a) above and in contact with the device and the array of cells (302a) (fig 3).  Wherein the first bonding layer (132a) is positioned above the second bonding layer (132b) of the second semiconductor structure (104a)
 
    PNG
    media_image2.png
    266
    526
    media_image2.png
    Greyscale

  Pyeon teaches programmable logic (108) and an array of SRAM cells (114) on a substrate (102) (fig 6) (paragraph 21).
  Regarding claim 9.
Thien teaches the first semiconductor structure (104a) comprises a first interconnect layer (108a) vertically between the first bonding layer (132a) and the device (302a), and the second semiconductor structure (104b) comprises a second interconnect layer (108b) vertically between the second bonding layer (132b) and the array of cells (302b); and the device and the array of cells are electrically connected to the array of cells through the first and second interconnect layers and the first and second bonding contacts (fig 8) (paragraph 17-24).
Pyeon teaches programmable logic (108) and SRAM (114) on a first substrate (102) and DRAM (118) on a second substrate over the first substrate (fig 6) (paragraph 18-24).
Regarding claim 26.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
A look up table is a function of the cells and does not suggest any physical charecteristics of the cell structures.
  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thei (US 2019/0363079) in view of Pyeon (US 2013/0141858) as applied to claim 1 and further in view of Teig (US 2019/0123024)
Regarding claim 8.
Thei in view of Pyeon teaches elements of the claimed invention above
Thei in view of Pyeon does not teach a peripheral circuit of the DRAM cells
Teig teaches providing a peripheral circuit (257) for a memory structure (255) (fig 2).
It would have been obvious to one of ordinary skill in the art to provide a peripheral circuit for memory cells in order to manage the input and output of data from the memory cells.
  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thein (US 2019/0363079) in view of Pyeon (US 2013/0141858) as applied to claim 1 and further in view of Kilmer (US 2015/0179285)
Regarding claim 8.
Thei in view of Pyeon teaches elements of the claimed invention above
Thein in view of Pyeon does not teach a peripheral circuit of the DRAM cells
Kilmer teaches providing a peripheral circuit (320,336) for a memory structure (330) (fig 3) (paragraph 31).
It would have been obvious to one of ordinary skill in the art to provide a peripheral circuit for memory cells in order to manage the input and output of data from the memory cells. 
  Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thei (US 2019/0363079) in view of Pyeon (US 2013/0141858) as applied to claim 1 and further in view of Kilmer (US 2015/0179285)
Regarding claim 21.
Thei in view of Pyeon teaches elements of the claimed invention above
Thei in view of Pyeon does not teach a peripheral circuit of the DRAM cells
Kilmer teaches providing a peripheral circuit (320,336) for a memory structure (330) (fig 3) (paragraph 31).
It would have been obvious to one of ordinary skill in the art to provide a peripheral circuit for memory cells in order to manage the input and output of data from the memory cells.
Regarding claim 22.
Kilmer teaches the peripheral circuit comprises a row decoder (320) or a column decoder (336) (fig 3). 
 Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thei (US 2019/0363079) in view of Pyeon (US 2013/0141858) 
Regarding claim 23.
Thei teaches a semiconductor device, comprising: a first semiconductor structure (104a) comprising: a first device layer comprising a device and a first array of cells (302a), a first bonding layer (132a) comprising a plurality of first bonding contacts (134); and a first interconnect layer (108a) located between the first device layer (302a) and the first bonding layer (132a); a second semiconductor structure (104b) comprising a second device layer comprising a second array of cells (302b)a pad-out interconnect layer (158) above the second device layer (302b) and a second bonding layer (132b) a plurality of second bonding contacts (134);at least one interconnect contact (152) extending through the second device layer (302b), wherein the at least one interconnect contact provides an electrical path between the pad-out interconnect layer (158) and the second bonding layer (134) (fig 4); and  and a bonding interface between the first bonding layer and the second bonding layer (fig 3), wherein the first bonding contacts are in contact with the second bonding contacts at the bonding interface (fig 3), wherein the device and the first array of cells are electrically connected to one another through the interconnect layer (fig 3) (paragraph 21-24), and wherein the first array of cell (304a) are further electrically connected to the second array of cells (304b) through the first and second bonding contacts (134) and the at least one interconnect contact (152) (fig 3).
Thei does not teach DRAM, SRAM, and logic devices.
Pyeon teaches a semiconductor device, comprising: a first semiconductor structure (122) (paragraph 40-42) comprising a programmable logic device (108), an array of static random-access memory (SRAM) cells (116) (paragraph 40-42) (fig 6); wherein the array of SRAM cells are located in peripheral region of the first semiconductor structure without the first bonding contacts,a second semiconductor structure comprising an array of dynamic random-access memory (DRAM) cells (118), wherein the array of SRAM cells (102) are located in a peripheral region of the first semiconductor structure without the first bonding contacts, (fig 6) and
wherein the programmable logic device and array of SRAM cells are further electrically connected to the array of DRAM cells (118) through the first and second bonding contacts and the at least one interconnect contact (126).
   It would have been obvious to one of ordinary skill in the art for the cells to comprise DRAM, SRAM and logic in order that the system is a package with rapid communication between components and efficient thermal design (Pyeon paragraph 6-8)
Claim 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thei (US 2019/0363079) in view of Pyeon (US 2013/0141858)  as applied to claim 23 and further in view of Kilmer (US 2015/0179285)
Regarding claim 24.
Thei in view of Pyeon teaches elements of the claimed invention above
Thei in view of Pyeon does not teach a peripheral circuit of the DRAM cells
Kilmer teaches providing a peripheral circuit (320,336) for a memory structure (330) (fig 3) (paragraph 31).
It would have been obvious to one of ordinary skill in the art to provide a peripheral circuit for memory cells in order to manage the input and output of data from the memory cells.
Regarding claim 25.
Kilmer teaches the peripheral circuit comprises a row decoder (320) or a column decoder (336) (fig 3). 
Regarding claim 27.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
A look up table is a function of the cells and does not suggest any physical charecteristics of the cell structures.
 Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach the programmable logic and SRAM cells are electrically connected to the overlying DRAM cells.
However, Thei shows a first array of cell and an overlying second array of cells, while Pyeon teaches the obvious functions of such cells. The combination of the references is obvious (see above).
The applicant argues that the prior art does not teach using cells for a look up table.
The claims are directed towards the structure of the device not the function thereof.  How the cells are intended to be used or programmed does not affect the physical structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817